DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the first line states “A hearing aid device for use in bone anchored hearing aid solutions is disclosed.”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Troelsen et al. U.S. Patent No. 10,136,230 B2 in view of Gustafsson et al. U.S. Patent Application Publication No. 2016/0345110 A1.
             Regarding claim 1, Troelsen et al. discloses a hearing aid device (20-hearing device, col. 4, lines 42-44, Fig. 2), comprising a stimulating device for converting a sound signal into mechanical vibrations, (col. 2, lines 60-63, “audible signals may e.g. be provided in the form of … acoustic signals transferred as mechanical vibrations to the user's inner ears”),  an abutment connector configured to fixture the hearing aid device to a skull of a recipient of the hearing aid device (col. 2, lines 1-2 and 6-7, “A hearing device may be configured to be worn in any known way, e.g…. as a unit attached to a fixture implanted into the skull bone”), at least one user input unit for controlling an operation mode of the hearing aid device (col. 8, lines 40-44, “the microphone 9 may be replaced with other types of electronic components, such as e.g. … a user-operable control”), at least one signal line connecting the at least one user input unit with a control unit for controlling the hearing aid device (11-leads, Fig. 1, col. 8, lines 49-54, “Generally, the leads 11 may be used to lead one or more electric or electronic signals between one or more electronic components 9 and one or more electronic circuits electrically connected to the RF antenna 1 via the inductors 14, 16, such as e.g. a preamplifier 40, a power amplifier 43 (see FIG. 3), a user-interface controller…”), wherein the control unit is arranged within the hearing aid device (Figs. 2, 2, col. 9, lines 34-38, “FIG. 2 shows a side view of a hearing 
             Regarding claim 2, the combination of Troelsen in view of Gustafsson further discloses wherein the antenna module is, with reference to a first direction, perpendicular to a thickness direction of the layered structure (1-RF antenna, “The RF antenna 1 comprises a rectangular substrate 2 with a top side 3 and a bottom side 4. Each of the top side 3 and the bottom side 4 has a metallic layer, each occupying substantially the entire surface of the respective side 3, 4.” As seen in Fig. 1, the top planar surface of the antenna is perpendicular to the thickness of the antenna substrate.), composed of a first portion (5-antenna element), an antenna feed connection (6-feed end, Fig. 1) and an antenna short connection (18-solder pad, wherein the antenna feed connection and the antenna short connection are separated by a distance (width of cut-out 7, Fig. 1) in a second direction perpendicular to the first and the thickness direction (Fig. 1). 
             Regarding claim 3, the combination of Troelsen in view of Gustafsson further discloses wherein radiation and bandwidth properties of the antenna module are settable by at least one of the distance between the antenna feed connection and the antenna short connection in the second direction, and a distance between the distal end of the first portion of the antenna module and a dimensions, materials in and thickness of the electrically conductive elements, presence of electrically conductive elements close to the antenna, the electric load provided by a connected RF transmitter or receiver, etc.”).
     Regarding claim 6, the combination of Troelsen in view of Gustafsson further discloses one of the two or more electrically conductive layers is a ground layer (Troelsen, 5 antenna element, “the antenna element 5 may function as a ground connection”, col. 5, lines 18 and 19).
     Regarding claim 7, the combination of Troelsen in view of Gustafsson further discloses the antenna short connection (Troelsen, 8-solderable pad, is connected to antenna element 5, “the antenna element 5 may function as a ground connection”, col. 5, lines 18 and 19) is connected with the ground layer. 
             Regarding claim 9, the combination of Troelsen in view of Gustafsson further discloses
the at least one user input unit is contained in the ground layer of the antenna module (Troelsen, col. 8, lines 40-44, “the microphone 9 may be replaced with other types of electronic components, such as e.g. … a user-operable control” and Fig. 1, “electronic component 9” i.e., a user input, is arranged at the bottom side of the metallic layer).
             Regarding claim 11, the combination of Troelsen in view of Gustafsson further discloses 
the at least one signal line is located in a layer different from the ground layer (Troelsen Fig. 1, col. 4, line 67 to col. 5, line 6, “The substrate 2 comprises a third metallic layer arranged between the top-side and bottom-side layers and not directly electrically connected thereto. The third metallic layer has a shape providing three electric leads 11 not directly electrically connected to each other. Each electric lead 11 provides a direct electric connection between a via with a solder 
             Regarding claim 13, the combination of Troelsen in view of Gustafsson further discloses the antenna module is provided with an inductive element configured to electrically decouple the antenna module from the stimulating device (Troelsen col. 8, lines 45-49, “In some embodiments, the microphone 9 may be replaced with other types of electronic components, such as e.g. a loudspeaker 24 (see FIGS. 2 and 3) or another kind of transducer for providing an acoustic signal, a user-operable control or an inductor for communicating using near-field magnetic induction signals. Also, more than one electronic component 9 may be arranged in a similar way, i.e. with itself and its leads 11 close to the antenna element 5 and decoupled by means of inductors 14, 16 at the feed end 6 of the antenna element 5.”).
             Regarding claim 14, the combination of Troelsen in view of Gustafsson further discloses the abutment connector is arranged closer to the skull of the recipient than the active part of the antenna module (Gustafsson Fig. 4).
             Regarding claim 15, the combination of Troelsen in view of Gustafsson further discloses radiation and bandwidth properties of the antenna module are settable by at least one of the distance between the antenna feed connection and the antenna short connection in the second direction, and a distance between the distal end of the first portion of the antenna module and a main ground plane portion of the hearing aid device in the first direction (Troelsen col. 5, lines dimensions, materials in and thickness of the electrically conductive elements, presence of electrically conductive elements close to the antenna, the electric load provided by a connected RF transmitter or receiver, etc.”).
Claims 8, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Troelsen et al. in view of Gustafsson et al. in further view of Johnson U.S. Patent No. 7,230,574 B2.
             Regarding claims 8, 16, 17 and 20, the combination of Troelsen in view of Gustafsson does not expressly disclose the first portion of the antenna is a Planar Inverted F-Antenna PIFA antenna. In a related field of endeavor, Johnson discloses an antenna for reducing hearing aid radio frequency interference comprising a PIFA antenna (Abstract, first sentence). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize and antenna as taught by Johnson in the device of the combination of Troelsen in view of Gustafsson to greatly reduce or eliminate the audio noise induced in hearing aids (abstract, second sentence).
Allowable Subject Matter
Claims 4, 5, 10, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        12 February 2022